Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-11 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazumi (JP2010163144A).
Regarding claim 1, Kazumi depicts a tyre for a motorcycle comprising a tread portion and a pair of sidewall portions connected with both ends of the tread portion and extending inwardly in a tyre radial direction, wherein a connecting portion of the tread portion and at least one of the pair of the sidewall portions is provided with a plurality of protruding portions each protruding outwardly in a tyre axial direction, the plurality of the protruding portions is arranged in a tyre circumferential direction with a space between each other, and a tread width 

    PNG
    media_image1.png
    657
    666
    media_image1.png
    Greyscale

Regarding claims 2-3, annotated figure depicts the tread portion is provided with grooves each extending so as to intersect with the connecting portion and each space is formed by a respective one of the grooves. 
Regarding claims 9-10, annotated figure depicts the space is provided over the entire length of the protruding portions so as to communicate with the tread portion and the sidewall portion and in a cross sectional view of each of the protruding portions, the radially outer surface, the radially inner surface, and the axially outward facing surface are formed in a straight shape 
Regarding claim 11
Regarding claims 18-20, figure 2 depicts the tread portion is provided with other grooves, and each of the other grooves has both ends terminating within a ground contacting surface of the tread portion without intersecting the connecting portion, axially inner ends of the grooves are arranged closer to a tyre equator than are axially inner ends of the other grooves and the grooves and the other grooves are arranged alternately in the tyre circumferential direction. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kazumi (JP2010163144A) in view of Misani et al (US 2018/0304694 A1). 
Although Kazumi is silent to the cross-sectional area of the grooves, the range Applicant is claiming it is well known in the art. Analogous motorcycle art, Misani discloses grooves typical have a depth smaller than 5 mm [104] and width smaller than or equal to 8 mm [0106]. One ordinary skill in the art would recognize this would fall into the range specified by the applicant since Misani teaches an area smaller than 40 mm2. Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through  In re Aller, 220 F.2d 454, 456, 105 USPQ 233. Therefore, it would have been obvious to one having ordinary skill in the art to corporate a claimed range of less than 40 mm2  since it provides good drainage [0105]. 
Claim 5 and 12- 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kazumi (JP2010163144A). 
Regarding claims 12-13, Kazumi discloses the height protruding portion is 1-4 mm and width is 0.5-5 mm (pg.5 paragraph 5). MPEP 2144.05 states overlapping range is a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a range of 1-4 mm since If the maximum height H is as short as 1.0 mm, turbulent flow is less likely to be generated by the small piece portion 187, and the area where the traveling wind comes into contact with the small piece portion 187 is reduced. Therefore, the groove portion 10 and the second end land portion 180 may not effectively dissipate heat. On the other hand, if the maximum height H is as long as 4.0 mm, the rigidity of the second end land portion 180 may become too high and the maneuverability may be lowered, and mud that has entered the groove 10 is discharged. The mud that drains may also decrease its ability to break (pg. 6 paragraph 6). Additionally, the thickness T of the small piece portion 187 is 0.5 mm to 5 mm. If the thickness T is less than 0.5 mm, the small piece portion 187 is likely to be damaged (eg, bald or chipped), and the durability of the small piece portion 187 may be reduced. On the other hand, if the thickness T is thicker than 5 mm, the rigidity of the second end land portion 180 may become too high and the maneuverability may decrease, and mud that discharges mud 
Regarding claims 15-16, Kazumi depicts the radially outer surface is connected with a main portion of a ground contacting surface of the tread portion configured to be smoothly convex radially outward with a first arc portion that is convex radially inward therebetween, and the radially inner surface is connected with a main portion of an outer surface of the at least one of the sidewall portions extending smoothly in the tyre radial direction with a second arc portion that is convex radially outward therebetween (see annotated figure below).  And the radius of curvature of the second arc portion is larger than a radius of curvature of the first arc portion

    PNG
    media_image2.png
    542
    738
    media_image2.png
    Greyscale

As for claims 5, 14 and 17, although Kazumi is silent to the dimensions of the length of the space, a circumferential length of each of the protruding portions and the radius of curvature of the first and second arc portions, MPEP states In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative . 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kazumi (JP2010163144A) in view of Matsunami (US 2014/0305560 A1). 
Although Kazumi doesn’t explicitly discuss the land ratio of the shoulder region, one ordinary skill in the art would recognize in motorcycle art, a common feature is to have the land ratio of the shoulder region greater than the center region [0062] and greater than 70% (see table) as evident by Matsunami. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a shoulder land ratio greater than 70% and greater than the center region since when the land ratios is less than 0.80, wear-resistance may be deteriorated owing to the low tread rigidity.  When the land ratio is more than 0.90, ride comfort may be deteriorated during traveling owing to the high tread rigidity [0065]. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kazumi (JP2010163144A) in view of Ito (US 2015/0360520 A1).  
Although Kazumi is silent to the protruding portions, the radially outer surface, the radially inner surface, and the axially outward facing surface are formed in a straight shape. Nonetheless, analogous art, Ito, depicts a straight shape configuration in figure 2. It would have been obvious to one having ordinary skill in the art before the effective filing date of the . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                           
/ROBERT C DYE/Primary Examiner, Art Unit 1749